TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 17, 2014



                                      NO. 03-14-00425-CV


     Michael J. DeLitta; Axiom Medical Consulting, LLC; Axiom Professionals, LLC;
           Axiom Properties, LLC; and DelCom Properties, LLC, Appellants

                                                 v.

                                    Nancy Schaefer, Appellee




         APPEAL FROM 201ST DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on June 19, 2014. Having reviewed

the record, the Court holds that appellants have not prosecuted their appeal and did not comply

with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for want of

prosecution. Appellants shall pay all costs relating to this appeal, both in this Court and the court

below.